DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-32 are pending.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:	Set 1 of Species: Staple Cartridge
		Species 1A: Figures 7-9
		Species 1B: Figure 10
		Species 1C: Figure 11 
		Species 1D: Figure 12
		Species 1E: Figure 13
		Species 1F: Figures 14-15c
		Species 1G: Figures 16-16a
		Species 1H: Figures 17-18
	Set 2 of Species: Elongate Channel
		Species 2A: Figure 32
		Species 2B: Figures 33-35
		Species 2C: Figure 36
		Species 2D: Figure 37
		Species 2E: Figure 38
		Species 2F: Figure 39
	Set 3 of Species: End Effector and Shaft
		Species 3A: Figures 43-44
		Species 3B: Figure 45
		Species 3C: Figure 46

		Species 4A: Figure 47
		Species 4B: Figure 48
	Set 5 of Species: Staple Driver
		Species 5A: Figures 94-95
		Species 5B: Figure 96
	The species are independent or distinct because each of the species claims a different embodiment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the groupings have acquired a separate status in the art in view of their different classification, due to their recognized divergent subject matter and they require different field of search (e.g., searching different classes/subclasses or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	Due to the complexity of the restriction, no phone call was made. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731